Citation Nr: 0431795	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for obliterative vascular 
disease of the right leg, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
January 1961.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which confirmed and continued the 20 percent 
rating for the veteran's service-connected obliterative 
vascular disease of the right leg.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran was accorded a VA 
medical examination in conjunction with this claim in June 
2001.  This examination appears to have followed the 
orthopedic examination worksheet, rather than the worksheet 
for vascular conditions.  In this regard, the examination, 
while providing some pertinent information, does not provide 
a discussion on claudication or whether any trophic changes 
exist, nor does it provide an ankle/brachial index value.  
Additionally, it has been more than 3 years since this 
examination, and the record may not accurately reflect the 
current severity of the service-connected obliterative 
vascular disease of the right leg.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Consequently, the Board concludes that a new VA examination 
is needed in order to make an informed decision regarding the 
veteran's current level of functional impairment due to his 
vascular disorder and to adequately evaluate his current 
level of disability.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  
see also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Additionally, pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence in 
September 2002 purporting to notify the veteran of the 
various provisions of the VCAA, that correspondence makes no 
mention whatsoever of the issue of an increased rating for 
the veteran's service-connected vascular disease, or of the 
evidence necessary to establish an increased evaluation.  As 
remand is otherwise required, the Board is of the opinion 
that a new VCAA letter pertinent to the claim for increase be 
provided to the veteran, to ensure full compliance with the 
VCAA notice provisions.  

Finally, the Board notes that the record contains VA 
treatment records dated up to June 2001.  As the veteran may 
still be receiving treatment at that facility, the RO should 
attempt to obtain treatment records from June 2001 to the 
present.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002). 

2.  The RO should obtain treatment records 
from the VA Medical Center in Boston since 
June 2001. 

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an Arteries 
and Veins examination to determine the 
current nature and severity of his 
service-connected obliterative vascular 
disease of the right leg.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated studies 
should be conducted, including an 
ankle/brachial index.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it utilized the proper worksheet, 
and is responsive to and in compliance 
with the directives of this remand.  If 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the December 2002 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

